Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 April 15, 2020

The Court of Appeals hereby passes the following order:

A20A0535. BUCKLEY v.                 WALDROP          FARMS        HOMEOWNERS
    ASSOCIATION, INC.

       The parties have indicated that the trial court entered the final judgment from
which this appeal was taken after the appellant had filed a bankruptcy petition which
automatically stayed the state court proceedings. See 11 USC § 362. “Any orders or
judgments entered in violation of an automatic bankruptcy stay are void; they are
deemed without effect and are rendered an absolute nullity.” Miller v. Lomax, 333 Ga.
App. 402, 404 (3) (773 SE2d 475) (2015) (citation and punctuation omitted).
Accordingly, the case is hereby remanded to the trial court with direction that it
designate the final judgment as void. The “jurisdiction of the state court is suspended
until the automatic bankruptcy stay is lifted, whereupon the case resumes the status
it occupied when the stay initially took effect.” Gajaanan Investment, LLC v. Shahil
& Shahil Corp., 323 Ga. App. 694, 696 (1) (747 SE2d 713) (2013) (citations
omitted). Accord Bellsouth Telecommunications, LLC v. Cobb County, 352 Ga. App.
110, 112 (3) (834 SE2d 124) (2019) (case remanded to trial court until bankruptcy
stay lifted).
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 04/15/2020
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.